Title: To John Adams from Charles Francis Adams, 15 January 1826
From: Adams, Charles Francis
To: Adams, John


				
					My dear Grandfather.
					Washington—January 15th: 1826.
				
				An unaccountable fit of dullness and inability to do any thing, prevented my writing to you on last Sunday, the weather is of such a nature as to create languor to an astonishing degree. It is very warm and humid which produces colds almost universally. Our family has not escaped for my brother and Elizabeth have both been affected and I although free from cold, have not been in a State to entertain even myself, much less others. We have a great deal of sickness in the city among the Members and in the fashionable world, especially among the ladies, but I am a little inclined to suspect that with the last, “Ennui” has had its influence as Washington is voted (this Winter) decidedly dull.I believe, I have not yet acknowledged the receipt of your last letter, which gave me a great deal of pleasure. Flattered as I am by the hopes which my friends generally and you, Sir, in particular have formed of me, I cannot but be aware that I have so much the more to do. My own exertions may at some future time avail much, but at present my only duty is to prepare myself to meet the future. I am so little aware as yet of my future course, that my residence after I go from here is not decided, my future prospects are consequently enveloped in obscurity and it is only a fruitless task for me at present to attempt to penetrate it. We are all in a great meausre dependents upon Providence and must consequently trust more to it than to our self acquired Wisdom, in which, after all, there is much Vanity.But this moralizing strain  upon a most tiresome subject to all but one’s self is somewhat out of the usual course of letter writing. Egotism is perhaps the least satisfactory portion of a Letter to the person who receives it, although the most fruitful subject to the writer.The political world gets along very smoothly at present and although there seems to be an inclination to which a little steam, in some quarters, yet the surface of things seems quiet. Congress appear to be much inclined to debate two or three hours in the morning and to dine out in the evening so as to avoid rust. And generally speaking there is much more good humour than I was led to expect.I have been almost a recluse from the gay scenes of the city, not having as yet attended a single evening party since the Session commenced. We have so much at home that one is hardly tempted to go out. I have dined out three or four times which together with one or two dinners a week at home and a Drawing Room each alternate Week is quite as much as will satisfy Your affectionate & dutiful /   Grandson
				
					Charles Francis Adams.
				
				
			